After careful consideration of the petition herein the Court has failed to discover that any material question of law or of fact has been overlooked or disregarded. The Court, in view of the case of Jones v.Railway Company. 67 S.C. 181, and the evidence that the title to the crop was in another than the plaintiff, did not at all rest its opinion upon the fact of injury to the crop, and the reference to the crop in considering the sixth exception was mere inadvertence, for in considering the first exception, the Court was careful to avoid all reference *Page 579 
of injury to the crop, and such reference has been stricken from the opinion.
It is, therefore, ordered, that the petition be dismissed, and that the order heretofore granted staying the remittitur be revoked.
 *Page 1